Title: From George Washington to Henry Knox, 22 January 1792
From: Washington, George
To: Knox, Henry



My dear Sir,
[Philadelphia] Sunday morning 22d Jany [17]92

Upon reflection, I think it best that no mention should be made of the probability that the characters we run over yesterday will be nominated as General Officers (in case the Bill shall pass)—and, if you have disclosed the matter to Mr M——or any one else, that secrecy may be enjoined as to the Men, not the numr.
In the embryo state of this business it might (especially as it respects the first in command) and more than probably wd, excite jealousy & discontent; and possibly opposition from quarters that, at present, give it support. In truth, there are so many combinations necessary, and so many circumstances to be attended to, that it will be better, I conceive, to hear the opinion of others

than to disclose our own, until the Bill shall pass & the hour for it is come. Yours sincerely

Go: Washington

